*355MEMORANDUM OF DECISION.
Paul LeClair appeals from the judgment of the Superior Court, Somerset County, entered after a jury waived trial finding him guilty of assault, 17-A M.R.S.A. § 207(2) (Supp.1986), and gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (Supp. 1986), challenging the sufficiency of the evidence to support the verdict and the admission of certain photographic evidence and expert medical testimony.
Our review of the record discloses that based on the evidence viewed in the light most favorable to the prosecution any trier of fact rationally could find beyond a reasonable doubt every element of the offenses charged, State v. Barry, 495 A.2d 825, 826 (Me.1985), and that the court properly admitted the photographs and expert medical testimony. See M.R.Evid. 401, 403 and 702; State v. Conlogue, 474 A.2d 167, 170-71 (Me.1984); State v. Barnett, 480 A.2d 791, 794 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.